Citation Nr: 0617172	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for service-connected 
ischemic heart disease, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant had certified military status as follows: PCA 
(Philippine Commonwealth Army) service: December 8, 1941 to 
January 25, 1943; Philippine Guerrilla and Combination 
Service from January 19, 1945 to March 12, 1946; Prisoner of 
war: April 9, 1942 to January 25, 1943.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from April 2002 and September 2002 rating 
decisions of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased evaluation for service-connected ischemic heart 
disease, currently rated as 30 percent disabling.

A review of the veteran's substantive appeal, received in 
August 2003, shows that he requested a hearing at the RO.  In 
August 2003, the RO sent the veteran notice that a hearing 
was scheduled on September 5, 2003.  The veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDING OF FACT

The veteran's service-connected ischemic heart disease is 
productive of a workload of between six and seven METS, and 
an ejection fraction of no less than 73 percent; his ischemic 
heart disease is not shown to be productive of more than one 
episode of acute congestive heart failure in the past year; a 
workload of 5 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.    





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected ischemic heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.104, Diagnostic Code 7005 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that an increased rating is warranted for 
his service-connected ischemic heart disease.

As for the history of this disability, see 38 C.F.R. § 4.1 
(2005), a VA examination report, dated in February 2000, 
indicates that the veteran reported that he had not 
previously been treated for heart disease.  On examination, 
the veteran had an EF (ejection fraction) of 87 percent, and 
an exercise workload of between six and seven metabolic 
equivalents.  The report contains diagnoses that included 
ASHD (arteriosclerotic heart disease).  A VA examination 
report, dated in December 2000, contains identical findings, 
and a diagnosis of ASHD.  Private medical reports from 
Wilpredo Pascua, M.D., show treatment beginning in 2000 for 
symptoms that included shortness of breath and easy 
fatigability, and diagnoses that included chronic bronchial 
asthma, congestive heart failure, and ASHD.  

In August 2000, the RO granted service connection for 
ischemic heart disease on a presumptive basis due to the 
veteran's ex-prisoner of war status.  The RO evaluated this 
disability as 30 percent disabling.  The veteran did not 
perfect an appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Diagnostic Code 7005 provides that a 30 percent evaluation is 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

The medical evidence includes a VA examination report, dated 
in September 2001, which shows that the veteran was diagnosed 
as having ASHD with sinus tachycardia, with a notation that 
he was not in failure, and that he had a workload of between 
four and five METS.  

In April 2002, a VA examiner reviewed VA examination reports 
dated in December 2002 and September 2001 and noted that the 
veteran's symptomatology could be attributed to his pulmonary 
condition rather than to deteriorating cardiac disease, that 
the assessment of 4-5 METS could have considered the 
aggravation imposed on the heart by his chronic lung problem, 
and that there was not enough objective evidence to say that 
the cardiac condition had deteriorated to such an extent that 
functional capacity should change from 6-7 to 4-5 METS. 

The medical evidence also includes a VA examination report, 
dated in June 2002, which shows that the veteran reported 
that he led a sedentary lifestyle, primarily due to leg pain, 
and that he had not experienced dyspnea or chest pains due to 
his sedentary lifestyle.  He reported having occasional 
dizziness when ambulating, but no syncope.  The report 
indicates there was no orthopnea, and that a stress test was 
not performed due to bilateral knee joint and leg pain.  The 
report indicates that he was not currently on any 
medications.  The diagnoses were ASHD and LVH (left 
ventricular hypertrophy), with a notation that he was not in 
failure, that his EF was 73 percent, and that he had a 
workload of between six and seven METS.  The examiner noted, 
"Based on his cardiac status, he is still capable of doing 
activities of daily living and light manual labor.  However, 
moderate effort such as engaging in a job that requires 
continuous or heavy exertion may precipitate cardiac 
symptoms."  

A VA examination report, dated in September 2003, indicates 
that there was no orthopnea, or PND (paroxysmal nocturnal 
dyspnea), and no history of cardiac surgery.  He was not 
taking any heart medications.  There was no syncope, and no 
history of MI (myocardial infarction).  The veteran reported 
that he eats, sleeps, and walks, slowly around his house.  It 
was noted that he had bilateral knee joint pain, and that 
cardiac symptoms were elicited with physical effort.  On 
examination, there was no evidence of CHF (congestive heart 
failure).  An echogram was noted to show a normal-size LV 
(left ventricle) with good systolic function, and an EF of 76 
percent.  See also September 2003 echogram from Santo Tomas 
University Hospital.  The diagnosis noted ASHD, not in 
failure, with a workload of between six and seven METS, and 
no significant change from his 2002 VA examination.  

An electrocardiogram (ECG) report from Wilpredo Pascua, M.D., 
received in February 2004, contains an interpretation noting 
nonspecific ST-T wave changes.  

The Board finds that the claim must be denied.  VA 
examination reports in June 2002 and September 2003 note a 
workload of between six and seven METS.  Although the 
September 2001 VA examination showed METS of 4-5, a VA doctor 
thereafter noted in April 2002 that that there was not enough 
objective evidence to say that the cardiac condition had 
deteriorated to such an extent that functional capacity 
should change from 6-7 to 4-5 METS.  The June 2002 report 
notes an EF of 73 percent, and the September 2003 report 
notes an EF of 76 percent.  Furthermore, the September 2003 
report states that there had been no significant change from 
his 2002 VA examination.  There is no evidence of an episode 
of acute congestive heart failure.  In summary, the veteran's 
service-connected ischemic heart disease is shown to be 
productive of a workload of between six and seven METS, and 
an ejection fraction of no less than 73 percent.  There is no 
evidence of an episode of acute congestive heart failure.  
The Board therefore finds that the evidence is insufficient 
to show that he had more than one episode of acute congestive 
heart failure in the past year, a workload of 5 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent. 

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms are of such 
severity as to warrant a rating in excess of 30 percent.  The 
Board concludes that the veteran's ischemic heart disease is 
not manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 30 percent under DC 7005.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2002, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim for an increased 
rating.  The RO's letter also informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  An additional VCAA 
letter was sent to the veteran in December 2003.

The June 2002 and December 2003 letters were not mailed to 
the appellant prior to the initial RO adjudication of his 
claim in April 2002.  The appellant did not provide any 
additional evidence in response to the letters that was not 
fully considered by the RO in the post-April 2002 
adjudications.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the increased rating claim has 
been denied, any question as to the appropriate effective 
date to be assigned is rendered moot.  VA is not required, 
therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for the disability in 
issue.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 30 percent for ischemic heart disease 
is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


